     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:18-cv-00596-DMC
13   JULIA SANCHEZ,                                 )
                                                    )       JOINT STIPULATION AND ORDER FOR
14                   Plaintiff,                     )       EXTENSION OF TIME FOR
                                                    )       DEFENDANT TO RESPOND TO
15          vs.                                     )       PLAINTIFF’S MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                            )       JUDGMENT
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20   IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
21   the time for responding to Plaintiff’s Motion for Summary Judgment be extended from

22   December 10, 2018 to January 9, 2019. This is Defendant’s second request for extension.
23   Good cause exists to grant Defendant’s request for extension. Counsel has a Ninth Circuit

24   opening brief due during the current week of the filing deadline, which requires multiple levels

25   of review and an oral argument before the Ninth Circuit, which requires significant preparation
26   and several moot courts. Counsel was out of the office on intermittent sick leave due to

27   migraines and a personal family emergency. Due to Counsel’s unexpected leave and heavy
28   workload, Counsel needs additional time to adequately review the transcript and properly

     JS For Extension of Time and PO                                      Case No. 2:18-cv-00596-DMC

                                                        1
 1   respond to Plaintiff’s Motion for Summary Judgment. Defendant makes this request in good
 2   faith with no intention to unduly delay the proceedings. The parties further stipulate that the
 3   Court’s Scheduling Order shall be modified accordingly.
 4
 5                                                 Respectfully submitted,
 6
     Dated: December 6, 2018                       /s/ *Bess Brewer
 7
                                                   (*as authorized by email on December 5, 2018)
 8                                                 BESS BREWER
                                                   Attorney for Plaintiff
 9
10
     Dated: December 6, 2018                       MCGREGOR W. SCOTT
11
                                                   United States Attorney
12                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
13                                                 Social Security Administration
14
15                                         By      /s/ Tina L. Naicker
                                                   TINA L. NAICKER
16                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
17
18                                                ORDER
19
     APPROVED AND SO ORDERED:
20
21
22           Dated:       December 10, 2018
                                                          ____________________________________
23                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     JS For Extension of Time and PO                                       Case No. 2:18-cv-00596-DMC

                                                      2
